Citation Nr: 1632479	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-31 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served in the Marine Corps from October 2001 to January 2011.  He received the Combat Action Ribbon, among many other decorations.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A complete transcript is of record.

In the Veteran's completed VA Form 9, he limited his claim to service connection for PTSD despite the RO's certification of an increased rating claim for ulcerative colitis.  At the October 2015 Board hearing, the Veteran renewed his desire to appeal only the claim for entitlement to service connection for PTSD.  Accordingly, the matter related to PTSD is the only one on appeal.


FINDING OF FACT

The Veteran's currently diagnosed PTSD was caused by his active duty service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for PTSD

Service connection for PTSD has unique criteria from the general standard. 
38 C.F.R. § 3.304(f); Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

Analysis

The Veteran asserts that he has PTSD related to service.  At the hearing, the Veteran testified that he did a "couple of tours" in Iraq.  At the May 2011 VA psychiatric examination, the Veteran reported being a motor transportation specialist in a combat situation.   The Veteran reported being constantly exposed to oncoming fire from enemy combatants.   Since leaving service, the Veteran has reported having occasional nightmares of situations arising out of the Iraq combat zone, including seeing images of bodies of enemy combatants in the alleys, and learning that he transported a body bag with a friend who was killed in action.  

Although the VA examination 2011 did not provide a PTSD diagnosis, the Board finds later VA treatment records submitted by the Veteran are sufficient to substantiate his claim.  

In November 2013, the Veteran was evaluated by a VA psychologist.  That treatment note contains an extensive discussion of his service experiences, which are consistent with the time and place he served, as well as his MOS.  The fact that the Veteran sought treatment for anxiety and depression during service was discussed, and that is corroborated by the VA records in his file dated in 2008.  In addition to the examination, the psychologist administered a variety of tests, which suggested he tends to minimize his symptoms.  The psychologist diagnosed PTSD and noted the Veteran's service in Iraq.  Subsequent treatment records through the Saginaw VAMC note PTSD as a diagnosis through March 2015.  

Since the Veteran's statements are consistent with the nature of service in a combat zone, the diagnosis of PTSD was made by a VA psychologist who linked it to combat service, and there is no clear and convincing evidence to the contrary, service connection is clearly warranted.  


ORDER

Service connection for posttraumatic stress disorder (PTSD) is granted subject to the rules and regulations governing the payment of VA monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


